Concurring Opinion by
Judge Rogers :
I concur with the majority that no provision of the Unemployment Compensation Law authorizes a different treatment of .students on the question of eligibility for benefits and wish merely to add my view, as expressed more fully in a concurring opinion in Walters v. Unemployment Compensation Board of Review, *2267 Pa. Commonwealth Ct. 75, 445 A.2d 1365 (1982), that the concern expressed in the penultimate paragraph of the majority opinion has already been addressed by Sections 401(a) and (b) and Section 402(a) of the Act, 43 P.S. §§801 (a) and (b), 43 P.S. §802(a) which rendered ineligible for benefits anyone, whether student or not, who is without a substantial history of previous employment or who is unwilling or unable to register for and then accept suitable employment when offered.